ACCEPTED
                                                                                                                                           11cr00353cr
                                                                                                                          ELEVENTH COURT OF APPEALS
                                                                                                                                    EASTLAND, TEXAS
Appellate Docket Number:        11-CR-00352-CR                                                                                        1/9/2018 4:01 PM
                                                                                                                                 SHERRY WILLIAMSON
                                                                                                                                                CLERK
Appellate Case Style: Style:    Raul Ojinaga Reyes
                          Vs.   State of Texas

                                                                                                              FILED IN
Companion Case:           11-CR-00353-CR                                                               11th COURT OF APPEALS
                                                                                                          EASTLAND, TEXAS
Companion Case:           11-CR-00354-CR                                                                01/09/18 4:01:38 PM
Companion Case:           11-CR-00355-CR                                                                 SHERRY WILLIAMSON
                                                                                                                Clerk
Companion Case:           11-CR-00356-CR




Amended/corrected statement:

                                             DOCKETING STATEMENT (Criminal)
                                            Appellate Court: 11th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            II. Appellant Attorney(s)
First Name:     Raul                                                           Lead Attorney
Middle Name: Ojinaga                                                   First Name:          Lane
Last Name:      Reyes                                                  Middle Name: Andrew
Suffix:                                                                Last Name:           Haygood
Appellant Incarcerated?         Yes    No                              Suffix:
Amount of Bond:                                                            Appointed                       District/County Attorney
Pro Se:                                                                    Retained                        Public Defender
                                                                       Firm Name:              Haygood Law Firm
                                                                       Address 1:           522 North Grant Ave.
                                                                       Address 2:
                                                                       City:                Odessa
                                                                       State:       Texas                        Zip+4:     79761
                                                                       Telephone:           432.337.8514           ext.
                                                                       Fax:         432.225.1062
                                                                       Email:       lane@haygoodlawfirm.com
                                                                       SBN:         24066670

                                                                                                                            Add Another Appellant/
                                                                                                                                  Attorney




                                                                 Page 1 of 5
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:        State of Texas                                                       Lead Attorney
Middle Name:                                                                    First Name:          Hardy
Last Name:                                                                      Middle Name: L.
Suffix:                                                                         Last Name:           Wilkerson
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed             District/County Attorney
Pro Se:                                                                             Retained                  Public Defender
                                                                                Firm Name:              118th District Attorney's Office
                                                                                Address 1:           312 Scurry
                                                                                Address 2:           PO Drawer 149
                                                                                City:                Big Spring
                                                                                State:       Texas                        Zip+4:    79721
                                                                                Telephone:           432.264.2220           ext.
                                                                                Fax:         432.264.2222
                                                                                Email:       hardy.wilkerson@howardcountytx.com
                                                                                                                                    Add Another Appellee/
                                                                                SBN:         21479200                                    Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:           jury or   non-jury?
                                       Assaultive
or type of case):                                                               Date notice of appeal filed in trial court: December 27, 2017
Type of Judgment: Final Judgment
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: December 6, 2017
Offense charged: Agg Assault Pub. Svnt. 5x                                      Punishment assessed: 20 years TDCJ

Date of offense:     December 27, 2016                                           Is the appeal from a pre-trial order?        Yes      No
Defendant's plea: Not Guilty                                                     Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed:
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes       No                               If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed:
Date of hearing:                                         NA
Date of order:                                           NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling:



                                                                          Page 2 of 5
 VIII. Trial Court And Record

Court:    118th District Court                                            Clerk's Record:
County: Howard                                                            Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):            14988-14992              Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested: Jan 9, 2018
                                                                          If no, date it will be requested:
First Name:       Timothy                                                 Were payment arrangements made with clerk?
Middle Name: D.                                                                                                    Yes      No   Indigent
Last Name:        Yeats
Suffix:
Address 1:        312 Scurry
Address 2:        PO Box 528
City:             Big Spring
State:    Texas                       Zip + 4: 79721
Telephone:        432.265.2225           ext.
Fax:      432.264.2256
Email: tim.yeats@howardcountytx.gov


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes      No
Was reporter's record requested?         Yes         No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested: Jan 9, 2018
Were payment arrangements made with the court reporter/court recorder?              Yes        No      Indigent



    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       Karen
Middle Name:
Last Name:        Freeman
Suffix:
Address 1:        312 Scurry
Address 2:
City:             Big Spring
State:    Texas                       Zip + 4: 79721
Telephone:        432.264.2225           ext.
Fax:      432.264.2256
Email: karen.freeman@howardcountytx.gov


                                                                    Page 3 of 5
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: January 9, 2018
  Lane A. Haygood
                                                                                      State Bar No: 24066670
Printed Name:

Electronic Signature: /s/ Lane Haygood                                                Name: Lane A. Haygood
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on January 9, 2018            .




Signature of counsel (or pro se party)                            Electronic Signature: /s/ Lane Haygood
                                                                         (Optional)

                                                                  State Bar No.:      24066670
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of 5
Please enter the following for each person served:

Date Served: January 9, 2018
Manner Served: eServe
First Name:       Hardy
Middle Name:
Last Name:        Wilkerson
Suffix:
Law Firm Name: 118th District Attorney
Address 1:        312 Scurry
Address 2:
City:             Big Spring
State     Texas                     Zip+4: 79721

Telephone:        432.264.2220        ext.
Fax:      432.264.2222
Email:    hardy.wilkerson@howardcountytx.gov




                                                     Page 5 of 5